Citation Nr: 1213076	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  09-26 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lung disability, including as due to exposure to asbestos.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and S.B.


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel




INTRODUCTION

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).

The Veteran, who is the appellant, served on active duty from September 1954 to August 1956.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In January 2012, the Board remanded the matter for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

In January 2012, the Board requested that the Veteran be afforded a VA examination, which was conducted in February 2012.  The VA examiner noted that pulmonary function tests were conducted and X-rays were ordered, but the results are not in the Veteran's file.  

The Board therefore has determined the report of the February 2012 examination is inadequate.  An examination that is inadequate must be returned when it does not contain sufficient detail to decide a claim on appeal.  38 C.F.R. § 4.2.  


Accordingly, the case is remanded to ensure an adequate examination.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (Where the remand of the Board is not complied with, the Board errs as a matter of law when it fails to ensure compliance.). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the report of chest X-rays and the results of pulmonary function tests in February 2012. 

If no records do not exist or further efforts to obtain the records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

2.  Afford the Veteran a VA examination by a pulmonologist, or other appropriate VA physician, to identify any lung disability and determine whether it is more likely than not (greater than 50 percent probability), as likely as not (about 50 percent probability), or less likely than not (less than 50 percent probability) that the current diagnosis of a lung disability is related to exposure to asbestos aboard ship in service.  

If, after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify whether causation cannot be determined because there are several potential causes when the in-service events as described by the Veteran are not more likely than any other to cause the lung disability and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 


The Veteran's file must be made available to the examiner for review.

3.  After the requested development is completed, adjudicate the claim of service connection for a lung disability.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



